DETAILED ACTION
This is the first office action regarding application number 16354395, filed on March 15, 2019, which claims benefit of KR10-2018-0037450, filed on March 30, 2018.
                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in  Republic of Korea on March 30, 2018. It is noted, however, that applicant has not filed a certified copy of the English translation of KR10-2018-0037450 application.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 
Election/Restrictions
Applicant’s election of Species A, Species C, Species E, corresponding to claims 1-19 in the reply filed on June 03, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, D, and F.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The claimed “concentrating module” in claims 1, 4, 10, 13, 14, 15 is interpreted as lens as described in paragraph [16] of the instant application. 
The claimed “switching module
The claimed “motor module” in claim 1 is interpreted as any computer or motor that can supply power to the piezoelectric module.
The claimed “motor module” in claims 10, 13, and 15 is interpreted as a motor that can move the concentrating lens.
The claimed “reflective module” is interpreted as a galvanic mirror as described in Page 3 of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 7 recites “the concentrating module concentrates the laser beam in such a way that the focal point is always located in the same plane regardless of a position at which the laser beam is incident”. The claim describes how a flat-field scanning lens or an F-theta scanning lens works as explained in Fig. 3 and paragraph [65] of the instant specification. The claim is interpreted as the concentrating module having a flat-field or f-theta scanning lens. 
The claimed “substantially parallel” in claim 9 is interpreted as parallel. 
The claimed “wherein the motor module moves the concentrating module in a direction” in claim 13 is interpreted as motor can move the lens in any one direction.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "substantially" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Keiji, JP 2013063445(hereafter Keiji) and in view of Keiji-2, US 9108268 (hereafter Keiji-2).
Regarding claim 1, Lawson teaches a high resolution, high speed laser drilling system. Lawson teaches,
“A laser cutting apparatus comprising:” (Column 1, lines 15-20 teaches laser drilling system to make holes in sheets.)

    PNG
    media_image1.png
    578
    706
    media_image1.png
    Greyscale

Fig. 7 of Lawson teaches vibration module and reflector module
“a laser module configured to emit a laser beam;” (The claim recites intended use of laser module. Fig. 1-8 teaches laser module 12.)

    PNG
    media_image2.png
    519
    707
    media_image2.png
    Greyscale

Fig. 1 of Lawson teaches a concentrating module
“a vibration module comprising: a lens module; and a piezoelectric module coupled to the lens module
“wherein the piezoelectric module is configured to repeatedly expand and contract in a first direction when an electrical signal is applied thereto;” (The claim is describing how a piezoelectric element works. It is well known in the art that piezoelectric elements generate a mechanical force when electrical signal is applied and vice versa.)
 “a reflective module comprising: a reflective surface configured to reflect the laser beam in such a way that a traveling direction of the laser beam is changed;” (Lawson teaches in Fig. 7 mirror 16 reflecting laser beam 14 towards work piece 18 that changes the direction of the beam to be vertical from horizontal.)
“and a concentrating module configured to concentrate the laser beam in such a way that energy of the laser beam reflected by the reflective surface is concentrated at a focal point.” (Lawson teaches in Fig. 1, lens 15’ focusing the laser beam on work piece 18 to drill hole 24. Hence lens 15’ is established as concentrating module.)
“wherein the lens module comprises: a lens configured to transmit the laser beam; and a frame accommodating the lens,” (Lawson teaches lens 15 in Fig. 7. Lawson does not explicitly teach a frame holding the lens. Keiji-2 teaches a laser processing apparatus comprising a focusing lens and varifocal lens. Fig. 2 teaches 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to accommodate the lens as taught in Lawson in a frame as taught in Kenji-2. One of ordinary skill in the art would have been motivated to do so in order to “provide a laser processing apparatus which can form a modified layer having a variable thickness” as taught by Keiji-2 in Column 1, lines 60-65.)
“a motor module configured to move the vibration module in the first direction by transmitting power to the vibration module;”( Please see the claim interpretation section above regarding this limitation. Lawson teaches in Column 4, lines 40-45 that piezoelectric module changes refractive index for the laser beam when a signal is applied. However, Lawson in view of Keiji-2 does not explicitly teach that piezoelectric module is moved.
Keiji teaches a laser processing apparatus with laser source, switching module, reflective module, piezo motor, and condenser lens. In Fig. 2, Keiji teaches a piezo motor 65 comprising a piezoelectric element that moves condenser lens 64 in z-axis and x-axis.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the piezoelectric module as taught in modified Lawson to move the lens in the direction of the piezo movement as taught by Keiji. One of ordinary skill in the art would have been motivated to do so to condense “the light condensing point of the pulsed laser beams ….in the thickness direction of a predetermined region of the work piece held on the chuck table” as taught in abstract in Keiji.)
Regarding claim 2, Lawson in view of Keiji-2 does not teach a switching module. However, Keiji teaches

    PNG
    media_image3.png
    568
    587
    media_image3.png
    Greyscale


Fig. 2 of Keiji teaches piezo motor 65 moving lens in X and Z axes
“The laser cutting apparatus of claim 1, further comprising: a switching module configured to determine whether the laser beam emitted from the laser module is transmitted through the switching module in response to a control signal.” (In Fig. 2 and 5 Keiji teaches acousto-optic deflection means 69 which . Thus deflector 69 corresponds to the switching module.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the acousto-optic deflection means 69 and beam absorbing unit 68 as taught by Keiji to the laser design of modified Lawson in the path of the laser beam after the laser source. One of ordinary skill in the art would have been motivated to do so to guide “the optical axis of the laser beam oscillated by the pulse laser beam oscillation unit 62 to the direction conversion mirror 63 when a voltage of, for example, 5 V is applied from the control unit” as taught in page 7 of the attached machine translation of Keiji.
Regarding claim 5, Lawson teaches
“The laser cutting apparatus of claim 1, wherein the reflective module is a galvanic mirror.” (Fig. 8 and column 5, lines 10-15 teaches galvo scanner 76 as the reflective module.)
Regarding claim 6, Lawson teaches
The laser cutting apparatus of claim 1, wherein the reflective module further comprises: a direction control module configured to control movement of the reflective surface. (Please see the claim interpretation section above regarding this limitation. Lawson teaches in Fig. 8 and column 5, lines 10-15 galvo scanner 76 as the reflective module. However, Lawson does not explicitly teach that galvo scanner has a control module. 
Globalspec screenshot below from Jun 22, 2017 teaches that galvo scanners “are motorized mirror mounts and systems … Galvanometer motors are limited-rotation DC motors. Controlled motion is achieved with an internal position detector that enables closed loop servo control of the motor by providing a position signal proportional to the rotation of the motor shaft”. Hence galvo scanners have servo control as direction control module as established in the prior art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add galvo scanner from Globalspec to the laser design of modified Lawson. One of ordinary skill in the art would have been motivated to do so because galvo scanners move laser beams “fast with incredible accuracy and precision” as taught in the attached screenshot of Globalspec from Jun 22, 2017.)


    PNG
    media_image4.png
    984
    1726
    media_image4.png
    Greyscale


Screenshot of Globalspec teaching galvo scanners with detectors and closed loop controls
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Keiji, JP 2013063445 (hereafter Keiji) and Keiji-2, US 9108268 (hereafter Keiji-2) as applied to claim 2 above, and further in view of Oprysko et al., US 4727234 (hereafter Oprysko).
Regarding claim 3, Lawson teaches lens 15 can be positioned between laser module and reflective module or between reflective module and the work piece. Keiji teaches a switching module between laser module and reflective module. 
Moreover, Oprysko teaches a laser apparatus to repair defects in photomasks using shutter, scanner, deflecting mirrors, and focusing lens. Oprysko teaches

    PNG
    media_image5.png
    502
    728
    media_image5.png
    Greyscale

Fig. 2 of Oprysko teaches positioning of different modules
“The laser cutting apparatus of claim 2, wherein the switching module is disposed between the laser module and the vibration module, and the vibration module is disposed between the switching module and the reflective module.” (Column 5, lines 10-15 teaches “The beam output from the modulator/attenuator 116 is coupled to an X, Y scanning/positioning device 120 which may be an acousto-optical, electro-optical or mechanical scanning device capable of scanning and/or positioning the laser beam across a very small area….. continuously or positioning the beam anywhere within this area.” Hence positioner 120 corresponds to the vibration module. Column 4, lines 63-65 teaches “The modulator is also used as a shutter capable of providing a single laser pulse of a predetermined duration.” Hence modulator 116 corresponds to switching module. Fig. 2 teaches switching module 116 between laser 114 and positioner 120. Again, positioner 120 is positioned between switching module 116 and reflective module 155. )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to position the modules in modified Lawson in view of Keiji in the sequence as taught by Oprysko. One of ordinary skill in the art would have been motivated to do so to form “a highly focused, high definition laser beam” as taught by Oprysko in column 3, lines 10-15. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Keiji, JP 2013063445 (hereafter Keiji) and Keiji-2, US 9108268 (hereafter Keiji-2). 
Regarding claim 4, Lawson does not teach a switching module. Keiji-2 teaches,

    PNG
    media_image6.png
    677
    770
    media_image6.png
    Greyscale

Fig. 2 of Keiji-2 teaches position of reflector, vibration module, and concentrating module
 “and the vibration module is disposed between the reflective module and the concentrating module.” (Keiji-2 teaches in column 5, line 63- column 6, line 5 “The varifocal lens 72 is composed of a lens case 721, a lens liquid 722 sealed in the lens case 721, and an annular piezoelectric device 723 for giving radio-frequency waves to the lens liquid 722. The lens case 721 is composed of a cylindrical case body 721a and a pair of upper and lower circular transparent members 721b and 721c for closing the upper and lower ends of the cylindrical case body 721a. The transparent members 721b and 721c are formed of glass”. Thus varifocal lens 72 with piezo 723, lens 722, and glass 721b/c corresponds to the vibration module. Fig. 2 teaches 72 is positioned between reflective mirror 71 and concentrating lens 732.)
 “The laser cutting apparatus of claim 2, wherein the switching module is disposed between the laser module and the reflective module,” (Keiji-2 does not teach a switching module. Keiji teaches a switching module placed between laser module and reflective module in Fig. 2.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to position the modules in Lawson in the sequence as taught by Keiji and Keiji-2. One of ordinary skill in the art would have been motivated to do so to change the focal length as taught by Keiji-. 
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Keiji, JP 2013063445 (hereafter Keiji) and Keiji-2, US 9108268 (hereafter Keiji-2) as applied to claim 1 above, and further in view of Harrison et al., US 8280099 (hereafter Harrison). 
Regarding claim 7,   Modified Lawson teaches a refracting element to move the laser beam on a plane but does not teach any f-theta lens. Harrison teaches a laser safety system with galvo scanners and F-theta lens. Harrison teaches,
“The laser cutting apparatus of claim 1, wherein the concentrating module concentrates the laser beam in such a way that the focal point is always located in the same plane regardless of a position at which the laser beam is incident.” (Please see the claim interpretation section above regarding this limitation. Harrison teaches in column 12, lines 28-31 “a system employs a galvo scanner or other type of scanning or steering system using one or more mirrors to steer one or more laser beams through focusing lens 48, such as an F-Theta lens”. )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the lens in modified 
    PNG
    media_image7.png
    1062
    1648
    media_image7.png
    Greyscale

Screenshot of Thorlabs on April 10, 2016 teaching the working principle of f-theta lens
Regarding claim 8,
“The laser cutting apparatus of claim 7, wherein the concentrating module includes a flat-field scanning lens, an F-theta scanning lens, or a telecentric F-theta scanning lens.” (Similar scope to claim 7 and therefore rejected under the same argument.)
Regarding claim 9, Lawson teaches
“The laser cutting apparatus of claim 8, further comprising: a base module on which a cutting target to be processed by the laser beam is disposed, wherein the plane in which the focal point is located is substantially parallel to one surface of the base module.” (Fig. 7 teaches holes 24 are drilled on web 18 by beam 14 whereas web 18 is carried by rollers 20. The beam 14 can move in the arrow direction of 36 which is parallel to the top surface of the rollers 20. Hence plane 36 of focal point is parallel to the surface of base 20.)
Claims 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Keiji, JP 2013063445 (hereafter Keiji), and Keiji-2, US 9108268 (hereafter Keiji-2) and further in view of Shoichi et al., JP 2007326127 (hereafter Shoichi). 
Regarding claim 10,
“A laser cutting apparatus comprising: a laser module configured to emit a laser beam;   a vibration module comprising: a lens module; and a piezoelectric module coupled to the lens module, wherein the lens module comprises: a lens configured to transmit the laser beam; and a frame accommodating the lens, wherein the piezoelectric module is configured to repeatedly expand and contract in a first direction when an electrical signal is applied thereto;  a reflective module comprising: a reflective surface configured to reflect the laser beam in such a way that a traveling direction of the laser beam is changed; a concentrating module configured to concentrate the laser beam in such a way that energy of the laser beam reflected by the reflective surface is concentrated at a focal point;” (similar scope to claim 1 and therefore rejected under the same argument.)
“and a motor module configured to move the concentrating module by transmitting power to the concentrating module” (Lawson in view of Keiji, Keiji-2 does not teach a motor module with the lens module. Shoichi teaches a laser irradiation apparatus for scribing. Shoichi teaches in abstract  “ a laser beam source 101 for emitting laser beams; a condensing mechanism 103 having a plurality of condenser lenses; a servo motor 104 as a driving section for driving the condensing mechanism 103 so that any one of the plurality of condenser lenses is arranged on the optical axis 101a of the laser beams; a Z-axis slide mechanism 104c as a first moving mechanism capable of moving the condensing mechanism 103 in the direction of the optical axis 101a so that the condensing point of laser beams is located inside a substrate W as an object”.)

    PNG
    media_image8.png
    533
    669
    media_image8.png
    Greyscale

Fig. 3 of Shoichi teaches motor 104 moving lens 103
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a motor as taught in Shoichi to move the condensing lens in modified Lawson or add another condensing lens with motor as taught in Shoichi to control the focal length of the lens system as taught in Keiji. One of ordinary skill in the art would have been motivated to do so “so that the condensing point of laser beams is located inside a substrate W as an object” as taught in abstract in Shoichi. Moreover since all the 
Regarding claim 11, claim 11 is similar scope to claim 1 and therefore rejected under the same argument.
Regarding claim 12, claim 12 is similar scope to claim 2 and therefore rejected under the same argument.
Regarding claim 13, 
“The laser cutting apparatus of claim 12, wherein the motor module moves the concentrating module in a direction different from the first direction.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a motor as taught in Shoichi to move the condensing lens in modified Lawson or add another condensing lens with motor as taught in Shoichi to the lens system as taught in Keiji. One of ordinary skill in the art would have been motivated to do so “so that the condensing point of laser beams is located inside a substrate W as an object” as taught in abstract in Shoichi. Moreover since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
 Regarding claim 14, claim 14 is similar scope to claim 3 and therefore rejected under the same argument.
Regarding claim 15, 
“The laser cutting apparatus of claim 14, wherein the motor module moves the concentrating module in the first direction.” (Modified Lawson does not teach a motor moving the lens. Keiji teaches piezo motor 65 can move lens 64 in both X and Z directions. Shoichi teaches in Fig. 3 that servo motor 104 can move the lens 103 up and down in Z axis as well as rotate around Z axis. Moreover, it is well known in the art that servo motors can move lenses in either X, Y, or Z direction. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a motor as taught in Shoichi to move the condensing lens in modified Lawson or add another condensing lens with motor as taught in Shoichi to the lens system as taught in Keiji. One of ordinary skill in the art would have been motivated to do so “so that the condensing point of laser beams is located inside a substrate W as an object” as taught in abstract in Shoichi. Moreover since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 16, claim 16 is similar scope to claim 5 and therefore rejected under the same argument.
Regarding claim 17, claim 17 is similar scope to claim 6 and therefore rejected under the same argument.
Regarding claim 18,
Regarding claim 19, claim 19 is similar scope to claim 8 and therefore rejected under the same argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-12 of U.S. Patent No. US 8658939 (hereafter  in view of Lawson and Keiji. ‘939 teaches laser beam generation unit corresponding to laser module, reflector corresponding to reflective module, focusing lens corresponding to concentrating module. However, ‘939 does not teach vibration module and motor module. Lawson teaches vibration module comprising lens and piezoelectric element but not a motor. Keiji teaches a piezo motor to move the lens in the vibration module. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a vibration module with motor as taught in Lawson and Keiji to the laser system of ‘939.  One of ordinary skill in the art would have been motivated to do so to condense “the light condensing point of the pulsed laser beams ….in the thickness direction of a predetermined region of the work piece held on the chuck table” as taught in abstract in Keiji. Moreover since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. 
Claim  10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-12 of U.S. Patent No. US 8658939 (hereafter ‘939) in view of Lawson. ‘939 teaches laser beam generation unit corresponding to laser module, reflector corresponding to reflective module, focusing lens . 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a vibration module with motor as taught in Lawson to the laser system of ‘939.  One of ordinary skill in the art would have been motivated to do so to obtain “a high resolution, high speed laser drilling system” as taught in abstract in Lawson. Moreover since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. 
Claim  1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 10, 14, 15, 17 of U.S. Patent No. US 8445814 (hereafter ‘814) in view of Lawson and Keiji. ‘814 teaches laser beam generation unit corresponding to laser module, beam oscillator corresponding to reflective module. However, ‘814 does not teach vibration module, motor module, and concentrating module. Lawson teaches in Fig. 1, lens 15’ focusing the laser beam on work piece 18 to drill hole 24. Hence lens 15’ is established as concentrating module. Lawson further teaches vibration module comprising lens . 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a vibration module with motor as taught in Lawson and Keiji to the laser system of ‘939.  One of ordinary skill in the art would have been motivated to do so to condense “the light condensing point of the pulsed laser beams ….in the thickness direction of a predetermined region of the work piece held on the chuck table” as taught in abstract in Keiji. Moreover since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761